Citation Nr: 0211606	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-13 276	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



REMAND

The appellant had active military service from March 3, to 
December 19, 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  

In the March 1999 rating action, the RO noted that it had 
previously denied service connection for a psychiatric 
disability in November 1979, and found that no new and 
material evidence had been submitted to reopen the claim.  
Nevertheless, in a December 7, 2000 decision, the Board 
determined that the veteran had withdrawn any claim of 
entitlement to service connection for a psychiatric disorder 
prior to a decision by the RO in November 1979.  Thus, the 
Board concluded that the RO's November 1979 decision 
purportedly denying service connection for a psychiatric 
disorder was not a final adjudication of the matter.  It was 
the Board's decision that the veteran's claim of service 
connection for a psychiatric disorder was for de novo 
adjudication by the RO.  The Board remanded the case for 
additional development.  

One of the reasons the Board remanded the case in December 
2000 was to have the RO ascertain whether the veteran had 
good cause for requesting a postponement of a RO hearing 
scheduled for January 26, 2000.  A day after the Board issued 
its December 7, 2000, remand, correspondence was received 
from the veteran wherein he asked for a videoconference 
hearing with a Board member.  The RO thereafter sent the 
veteran's representative a letter in June 2001.  The RO asked 
if the veteran still wanted a hearing at the RO.  No response 
was received, but the Board finds that none was necessary.  
It was clear from the veteran's December 2000 correspondence 
that he desired a videoconference hearing.  

The provisions of 38 C.F.R. § 20.1304 (2001) indicate that, 
an appellant and his representative will be granted 90 days 
following the mailing of notice to them that an appeal has 
been certified to the Board for appellate review and that the 
case has been transferred to the Board, or until the date the 
appellate decision is promulgated 

by the Board, whichever comes first, to submit a request for 
a personal hearing.  In this case, the request for a video 
hearing was received at the Board one day after the Board's 
remand.  Nevertheless, the salient point to be made is that 
the action by the Board on the underlying claim of service 
connection was not a final Board decision that could be 
construed as limiting the time period for requesting a 
hearing.  Rather, it was a remand.  In fact, the purpose of 
the remand was in part to clarify an earlier request for a 
hearing.  

Because the veteran made his intent clear by the submission 
of the December 2000 correspondence, and because the Board's 
action in December 2000 was not a decision on the underlying 
claim, arrangements should be made for the requested hearing.  

Arrangements should be made by the RO for 
the veteran to appear before a member of 
the Board by way of video hearing.  The 
claims file should be made available so 
that the veteran and his representative 
can prepare for the hearing.

No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


